JUDGMENT
CARMAN, Judge.

ORDER

This case having been duly submitted for decision and this Court, after due deliberation, having rendered a decision herein; now, in conformity with said decision, it is hereby
ORDERED that Commerce’s remand determination in Final Results of Redetermi-nation Pursuant to Court Remand, Toyota Motor Sales, USA, Inc. and Toyo Umpanki Co., Ltd. v. United States, Court No. 92-03-00134, Court Order (July 23, 1993) (1993) is sustained; and it is further
ORDERED that this action is dismissed.